            Case 1:17-cv-01124-JKB Document 72 Filed 05/26/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

KURT EICHENWALD,                                 )
                                                 )
       Plaintiff,                                )
                                                 ) C.A. No. 17-cv-01124-JKB
       v.                                        )
                                                 )
JOHN RIVELLO                                     )
                                                 )
       Defendant.                                )
                                                 )


        PLAINTIFF’S MEMORANDUM IN OPPOSITION TO THE MOTION OF
               DEFENDANT JOHN RIVELLO FOR MODIFICATION
                    OF THE COURT’S SCHEDULING ORDER

       On May 22, 2020, Defendant John Rivello filed his Motion for Modification of the

Court’s Scheduling Order, requesting extensions of pending deadlines by approximately four

additional months. (Dkt. 70). Plaintiff opposes any modification of the schedule beyond forty-

two days, consistent with this Court’s Standing Order 2020-11.1

       On May 5, 2020, counsel for Defendant first requested an additional 42 day modification

of the schedule. Ex. 1.2 On May 19, 2020, after Plaintiff had agreed to the 42 day extension,

counsel for Defendant then requested a 60 day extension instead. Ex. 2. On May 20, 2020,

counsel for Defendant then circulated a draft Motion, now requesting a 90 day extension. Ex. 3.

After counsel for Plaintiff informed counsel for Defendant in writing (and on a meet and confer

call on May 22, 2020), that Plaintiff did not consent to a greater than 42 day extension, and

despite having never asked Plaintiff for a four-month extension, or having explained why an
1
  On April 2, 2020 this Court entered an Order extending the deadlines in the original January 8,
2020, Scheduling Order by 42 days. D.I. 68
2
  “Ex.” refers to the exhibits in the accompanying Declaration of Jennifer Maisel, Esq. in Support
of Plaintiff’s Memorandum in Opposition to the Motion of Defendant John Rivello for
Modification of the Court’s Scheduling Order.

                                                 1
          Case 1:17-cv-01124-JKB Document 72 Filed 05/26/20 Page 2 of 5



extension beyond forty-two days is warranted, Defendant then filed the present Motion seeking

an extension of 121-122 days of the current deadlines.

                                          ARGUMENT

       This Court should deny Defendant’s Motion for Modification of the Court’s Scheduling

Order by four months as Defendant has not demonstrated the necessity of such an extensive

modification to the schedule. This Court should instead issue an Order modifying the schedule

by an additional 42 days to align with this Court’s Standing Orders 2020-07 and 2020-11, as set

forth below.

I.     DEFENDANT HAS NOT DEMONSTRATED HOW COVID-19 HAS IMPACTED
       THIS CASE MORE THAN THIS COURT’S OTHER CASES

       Despite Defendant’s claim that “discovery has been hampered considerably by COVID-

19 circumstances, restrictions, and disruptions,” Defendant has not provided, either in his Motion

or in any communications with counsel for Plaintiff, any specific disruptions experienced by

Defendant or his counsel that would support the requested four month delay. Indeed,

Defendant’s Motion is entirely bereft of any specific COVID-19-related detail or reason that

would justify such an extension. As such, Defendant has not demonstrated any issues beyond

the general complications contemplated by this Court in its Standing Order 2020-07. As

communicated by this Court in Standing Order 2020-11, this Court has determined that generally

the 84 day extensions to deadlines will be presumed effective in cases, unless otherwise ordered

by the presiding judge.

II.    THE OUTSTANDING DISCOVERY DISPUTES DO NOT WARRANT A FOUR-
       MONTH DELAY

       Beyond unspecified COVID-19-related issues, Defendant’s additional two discovery-

related reasons do not justify extending the schedule by four months.

       First, Defendant seeks to justify the delay on the grounds that that Plaintiff has not yet

                                                 2
          Case 1:17-cv-01124-JKB Document 72 Filed 05/26/20 Page 3 of 5



served responses to Defendant’s interrogatories and document requests, which were served on

March 2, 2020. Motion at 1. But these materials have not yet been produced because there is an

outstanding dispute between the parties regarding the terms of an appropriate protective order,

and Defendant volunteered an extension for Plaintiff’s discovery responses until that dispute was

resolved. Ex. 4. The parties have now reached an impasse as to the protective order and

Plaintiff will be filing shortly a motion for entry of a protective order. In the meantime, Plaintiff

is producing its non-confidential documents and information. Moreover, Defendant waited

nearly two months after this Court lifted the stay to serve any discovery requests, and has

significantly delayed resolution of an outstanding issue regarding treatment of confidential

information and materials that will be produced by Plaintiff—including failing to attend two

scheduled meet and confer calls. In view of Defendant’s own delays, Defendant cannot now

credibly argue that Plaintiff’s decision to defer producing Confidential Material until a Protective

Order has been entered (an approach that Defendant first brought up, see Ex. 4) justifies a four-

month extension.

       Second, Defendant argues that Plaintiff’s outstanding Motion for Leave to File an

Amended Complaint warrants a four month delay. Motion at 1. But Plaintiff’s proposed

amended complaint only adds a claim for punitive damages, all based on materials of which

Defendant has been aware since 2016, and which Defendant’s counsel in this case has possessed

since at least January 2019. Further, the subject matter of the addition is so closely related to

Defendant’s actions underlying the Complaint that any discovery in this matter would have

already included the materials on which the addition is based. Accordingly, the proposed

Amended Complaint does not change the scope of discovery in a manner that justifies a four

month delay.



                                                  3
          Case 1:17-cv-01124-JKB Document 72 Filed 05/26/20 Page 4 of 5



III.   PLAINTIFF DOES NOT OPPOSE A FORTY-TWO DAY EXTENSION

       Plaintiff respectfully requests that the scheduling order instead be amended as shown

below to comport with this Court’s 84 day extension of filing deadlines:

       EVENT                         CURRENT DEADLINE               PROPOSED DEADLINE

A.     Plaintiff’s Rule 26(a)(2)
       Disclosures                           06/05/2020                    07/17/2020

B.     Defendant’s Rule 26(a)(2)
       Disclosures                           07/06/2020                    08/17/2020

C.     Plaintiff’s Rebuttal Rule
       26(a)(2) Disclosures                  07/20/2020                    08/31/2020

D.     Rule 26(e)(2) Supplementation
       of Disclosures and Responses          07/27/2020                    09/07/2020

E.     Discovery Deadline; Submission
       of Status Report                      08/19/2020                    09/30/2020

F.     Requests for Admission                08/26/2020                    10/07/2020

G.     Dispositive Pre-Trial
       Motions Deadline                      09/21/2020                    11/02/2020

                                        CONCLUSION

       For at least the foregoing reasons, Mr. Eichenwald respectfully requests that the Court

deny Defendant’s Motion for Modification of the Court’s Scheduling Order and instead modify

the scheduling order as proposed by Plaintiff to align the schedule with this Court’s guidance.

                                                Respectfully submitted,

Dated: May 26, 2020                            /s/ Steven Lieberman
                                               Steven Lieberman
                                               Jennifer B. Maisel (admitted pro hac vice)
                                               ROTHWELL, FIGG, ERNST & MANBECK, P.C.
                                               607 14th Street, N.W. – Suite 800
                                               Washington, D.C. 20005
                                               Tel: (202) 783-6040
                                               Fax: (202) 783-6031
                                               Email: slieberman@rfem.com

                                                4
         Case 1:17-cv-01124-JKB Document 72 Filed 05/26/20 Page 5 of 5



                                            Email: jmaisel@rfem.com
                                            Attorneys for Plaintiff Kurt Eichenwald



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 26th day of May, 2020, a copy of the
foregoing PLAINTIFF’S MEMORANDUM IN OPPOSITION TO THE MOTION OF
DEFENDANT JOHN RIVELLO FOR MODIFICATION OF THE COURT’S SCHEDULING
ORDER was filed electronically through the Court’s Electronic Case Management and Filing
System. All parties to this case are able to access the filing through this system.


                                                        /s/ Nasri V. B. Hage
                                                        Nasri V.B. Hage




                                             5
